Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.


Claim Objections
Claim 52 is objected to because it has an improper dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Bonilla Acevedo (US PG Publication 2017/0352182) in view of Holzbach (US Patent 8,736,675).

	Regarding Claim 41, Bonilla Acevedo (US PG Publication 2017/0352182) discloses a light field (LF) display system (vehicle-related virtual reality and/or augmented reality presentation [0014], Fig. 1) comprising:
	A LF display assembly (light field display [0030]) that forms a portion of a vehicle interior (windshield 202, windows 204, doors 206, ceiling 208, floor 210, include a light field display [0030]), wherein the at least one LF display module is configured to project a light field (emit different images into different directions to produce many different perspective views (e.g., hundreds or thousands of different perspective views) [0030]) that changes an appearance of the portion of the vehicle interior (image and motion presented via the displays [0030]), and wherein the at least one LF display module is configured to present one or more holographic objects (image and motion presented via the displays [0030]) at a plurality of locations (emit different images into different directions [0030]) relative to a display surface (windshield 202, windows 204, doors 206, ceiling 208, floor 210, include a light field display [0030]).
	Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches
A LF display assembly (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1) that includes at least one LF display module (element, Column 2 lines 58-end; one or more dynamic autostereoscopic display modules 110, Fig. 1, Fig. 2), wherein the at least one LF display module (each element, Column 2 lines 58-end) is configured to present one or more holographic objects (displays a single hogel or portion thereof, Column 2 lines 58-end), wherein the locations include locations between the display surface and a viewing volume (producing  of the display surface (aperture mask 230, Fig. 2, Column 9 lines 27-39).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures taught by Holzbach to improve efficiency of operation, compactness of design, and cost (Column 2 line 58 – Column 3 line 8). 

	Regarding Claim 42, Bonilla Acevedo discloses the LF display system of claim 41.
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches wherein the at least one LF display module (element, Column 2 lines 58-end; one or more dynamic autostereoscopic display modules 110, Fig. 1, Fig. 2) comprises a plurality of LF display modules (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1) each including a respective electronic display (emissive display 200 which acts as a light source and spatial light modulator, Column 9 lines 27-39) and a respective display surface (aperture mask 230, Fig. 2, Column 9 lines 27-39);
	wherein the plurality of LF display modules are coupled together such the display surfaces together form a seamless display surface (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures 

	Regarding Claim 43, Bonilla Acevedo discloses the LF display system of claim 42.
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches wherein the seamless display surface (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1) includes a plurality of surface locations (surface locations contacted by exemplary light beams 611, 613, 615, Fig. 4, Column 13 lines 19-37), and each surface location is configured to project a portion of holographic content (A small point of light at the bottom plane (e.g., 611) emerges from bi-convex lens 620, Fig. 4, Column 13 lines 19-37) along an optical axis defining an axis of symmetry for light leaving the display surface at that location (Axis defined by the center of collimated light from center point 611, Fig. 4 and Column 13 lines 19-37), the plurality of surface locations comprising a first subset of the surface locations with an optical axis that is tilted at a first angle relative to the normal to the display surface (e.g., light beams 613 exit from lens 620 at a first angle relative to the normal vector defined by beams 611, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures taught by Holzbach to improve efficiency of operation, compactness of design, and cost (Column 2 line 58 – Column 3 line 8). 

	Regarding Claim 44, Bonilla Acevedo discloses the LF display system of claim 43.
 wherein a second subset of the plurality of surface locations projects a different portion of the holographic content (e.g., light beams 615, Fig. 4) along an optical axis that is tilted at a second angle relative to the normal to the display surface (exit from lens 620 at a second angle relative to the normal vector defined by beams 611, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures taught by Holzbach to improve efficiency of operation, compactness of design, and cost (Column 2 line 58 – Column 3 line 8). 

	Regarding Claim 52, Bonilla Acevedo discloses the LF display system of claim 1.
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches wherein a first LF display module and a second LF display module adjacent to the first LF display module (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1; ergo two modules are adjacent) is configured to present a first holographic object (element displays portion of hogel, Column 2 lines 58-end), wherein a first portion of the first holographic object is generated by light rays emitted by the first LF display module (each element displays a light-field as shown in Fig. 4) and a second portion of the first holographic object is generated by light rays emitted by the second LF display module (each element displays a light-field as shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures . 

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Bonilla Acevedo (US PG Publication 2017/0352182) in view of Holzbach (US Patent 8,736,675) and Maekawa (US PG Publication 2010/0128271).

Regarding Claim 45, Bonilla Acevedo discloses the LF display system of claim 42, wherein viewers are occupants of the vehicle (car’s windshield 202, windows 204, doors 206, ceiling 208, floor 210, include a light field display [0030]).
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches a holographic object volume (producing dynamic autostereoscopic images illustrated by display volume 115, Fig. 1, Column 5 lines 14-46) of the plurality of LF display modules (element, Column 2 lines 58-end; one or more dynamic autostereoscopic display modules 110, Fig. 1, Fig. 2) from the seamless display surface (array of emissive display elements acts as a single active autostereoscopic display, Column 2 lines 58-end; dynamic autostereoscopic display system 100, Fig. 1).
Bonilla Acevedo does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein wherein a holographic object volume (P2, Fig. 1, [0039]) is relayed to an offset position around a virtual display surface (light from displayed object O hits plane S and is reflected to position P where the real object P2 having the same depth/shape as O is projected [0047], Fig. 5, 6, [0039]) which is closer to the viewer than the seamless display surface (object to be projected O [0039], Fig. 1; three-dimensional displayed image [0040]; displays [0040]).

It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Bonilla Acevedo with the relay lens system of Maekawa because Maekawa teaches that the relay system makes possible projecting the image to a far away location with universal choice in selecting the location [0011].

Regarding Claim 46, Bonilla Acevedo discloses the LF display system of claim 45. 
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches the holographic object volume (producing dynamic autostereoscopic images illustrated by display volume 115, Fig. 1, Column 5 lines 14-46) of the plurality of LF display modules (element, Column 2 lines 58-end; one or more dynamic autostereoscopic display modules 110, Fig. 1, Fig. 2).
Bonilla Acevedo does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein the holographic object volume (light from displayed object O hits plane S and is reflected to position P where the real object P2 having the same depth/shape as O is projected [0047], Fig. 5, 6, [0039]) is relayed using at least one of a dihedral corner reflector (dihedral corner reflector array 3, shown in Figs. 1-3, [0039]-[0043]). 
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures 
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Bonilla Acevedo with the relay lens system of Maekawa because Maekawa teaches that the relay system makes possible projecting the image to a far away location with universal choice in selecting the location [0011].

Regarding Claim 47, Bonilla Acevedo discloses the LF display system of claim 45.
Bonilla Acevedo does not explicitly disclose, but Holzbach (US Patent 8,736,675) teaches the holographic object volume (producing dynamic autostereoscopic images illustrated by display volume 115, Fig. 1, Column 5 lines 14-46) of the plurality of LF display modules (element, Column 2 lines 58-end; one or more dynamic autostereoscopic display modules 110, Fig. 1, Fig. 2).
Bonilla Acevedo does not explicitly disclose, but Maekawa (US PG Publication 2010/0128271) teaches wherein the holographic object volume (light from displayed object O hits plane S’’ and is reflected to position P1 and P2 where the real object having the same depth/shape as O is projected [0057], Fig. 5, 6, [0039]) is relayed using a beamsplitter and a retroreflector (half-mirror 41 and retroreflector array 42, [0057], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the application was filed to implement the display system of Bonilla Acevedo using the techniques for rendering hogel images and synchronizing their delivery to respective display elements using multiprocessing architectures taught by Holzbach to improve efficiency of operation, compactness of design, and cost (Column 2 line 58 – Column 3 line 8). 
It would have been obvious to one of ordinary skill in the art before the application was filed to supplement the display of Bonilla Acevedo with the relay lens system of Maekawa because .

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Bonilla Acevedo (US PG Publication 2017/0352182) in view of Holzbach (US Patent 8,736,675), Maekawa (US PG Publication 2010/0128271), and Schubert (US PG Publication 2019/0378445).

	Regarding Claim 48, Bonilla Acevedo discloses the LF display system of claim 45, wherein the vehicle includes a first occupant position and a second occupant position (inherent in “vehicle” and Fig. 2A, which appears to depict a typical passenger vehicle).
Bonilla Acevedo does not explicitly disclose, but Schubert (US PG Publication 2019/0378445) teaches the virtual display surface presents a holographic object that is visible from the first occupant position and is not visible from the second occupant position (viewing locations 140 & 150 [0085], Fig. 1; different images/movies to different locations [0089]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Bonilla Acevedo to create multiple viewing volumes dedicated to individual viewers because Schubert teaches that it can present to viewers information that is relevant to only them, or increase security and privacy when presenting a scene in a wide view for multiple viewers [0063]. 

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Bonilla Acevedo (US PG Publication 2017/0352182) in view of Holzbach (US Patent 8,736,675) and Schubert (US PG Publication 2019/0378445).

	Regarding Claim 50, Bonilla Acevedo discloses the LF display system of claim 41.
 Schubert (US PG Publication 2019/0378445) teaches wherein the one or more holographic objects includes a first holographic object, and the first holographic object is directed towards a first viewing volume associated with a first position within the vehicle (viewing location 140 presents object 160, [0085], Fig. 1), and does not include (which does not include object 162 at position 150, Fig. 1) a second viewing volume that is associated with a second position within the vehicle (viewing location 150 presents object 162, [0085], Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Bonilla Acevedo to create multiple viewing volumes dedicated to individual viewers because Schubert teaches that it can present to viewers information that is relevant to only them, or increase security and privacy when presenting a scene in a wide view for multiple viewers [0063]. 

	Regarding Claim 51, Bonilla Acevedo discloses the LF display system of claim 41.
Bonilla Acevedo does not explicitly disclose, but Schubert (US PG Publication 2019/0378445) teaches wherein the one or more holographic objects includes a first holographic object, and the first holographic object is directed towards a first viewing volume associated with a first position within the vehicle, and a portion of the first viewing volume overlaps with a second viewing volume that is associated with a second position within the vehicle (overlay content in a narrow viewing angle on top of content in a wide viewing angle [0063]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Bonilla Acevedo to create multiple viewing volumes dedicated to individual viewers because Schubert teaches that it can present to viewers information that is relevant to only them, or increase security and privacy when presenting a scene in a wide view for multiple viewers [0063]. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Bonilla Acevedo (US PG Publication 2017/0352182) in view of Klug (US Patent 6,631,016).

Regarding Claim 49, Bonilla Acevedo discloses the LF display system of claim 42.
Bonilla Acevedo does not explicitly disclose, but Klug (US Patent 6,631,016) teaches wherein a first portion of the seamless display surface is curved in at least one dimension (hogel tile on curved substrate, Claim 1).
It would have been obvious to one of ordinary skill in the art before the application was filed to produce the hogels of Burnett on a curved substrate because Klug teaches that it improves the illusion of a suspended image since the image is no longer anchored to a planar surface (Column 1 lines 35-45). 


Response to Arguments
Applicant’s arguments filed 8/23/2021 with respect to claim(s) filed 2/7/2021 have been considered but are moot because the new ground of rejection relies on Bonilla Acevedo (US PG Publication 2017/0352182), which was not previously cited or argued against. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KNUETTEL; Alexander	US 20190049731 A1
Gitter; Kurt			US 8218210 B2

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485